FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MOSESE MARAVOU;                                  No. 07-72360
 SITERI MARAVOU;
 MEREWALESI ADIVUKIVU                             Agency Nos. A076-868-622
 MARAVOU,                                                     A076-868-623
                                                              A076-868-624
               Petitioners,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Mosese Maravou and his wife and adult daughter, natives and citizens of

Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
denying their motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the

petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over two years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed

circumstances in Fiji to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th

Cir. 2004) (“The critical question is . . . whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution.”).

       PETITION FOR REVIEW DENIED.




JK/Research                                2                                     07-72360